Case 7:17-cr-00163-VB Document 51 Filed 07/08/20 Page 1 of 3

Case 7:17-cr-00163-VB Document 49-1 Filed 07/07/20 Page 1 of 3

UNITED STATES DISTRICT COURT .
SOUTHERN DISTRICT OF NEW YORK 7

 

 

 

  

wi ee ee ee x
UNITED STATES OF AMERICA : FINAL ORDER OF FORFEITURE

~v ITGQUEBMBY :

1 DOCUMENT

JUNIOR ANTONIO MENA JIMENEZ, : Len TRONICAL LY FILED

a/k/a “Melvin” : Ino

- Defendant. : Ber

wee ee ee ee ee ee x

WHEREAS, on or about January 11, 2018, the Court entered a Consent Preliminary
Order of Forfeiture as to Specific Property/Money Judgment (the “Preliminary Order of
Forfeiture”) (D.E. 35), which ordered, inter alia, the forfeiture to the United States of all right, title
and interest of JUNIOR ANTONIO MENA JIMENEZ a/k/a “Melvin”, (the “Defendant”) in the
following property:
i $5,542.00 in United States currency from the Defendants; and

ii $2,000 in United States currency.

(i and ii, collectively, the “Specific Property”);

WHEREAS, the Preliminary Order of Forfeiture directed the United States to
publish, for at least thirty (30) consecutive days, notice of the Preliminary Order of Forfeiture,
notice of the United States’ intent to dispose of the Specific Property, and the requirement that any
person asserting a legal interest in the Specific Property must file a petition with the Court in

accordance with the requirements of Title 21, United States Code, Sections 853(n)(2) and (3). The

 

Preliminary Order of Forfeiture further stated that the United States could, to the extent practicable,
provide direct written notice to any person known to have an alleged interest in the Specific

Property and as a substitute for published notice as to those persons so notified;
Case 7:17-cr-00163-VB Document 51 Filed 07/08/20 Page 2 of 3
Case 7:17-cr-00163-VB Document 49-1 Filed 07/07/20 Page 2 of 3

WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(1), Rule
32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of
the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require
publication of a notice of forfeiture and of the Government’s intent to dispose of the Specific
Property before the United States can have clear title to the Specific Property;

WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose
of the Specific Property was posted on an official government internet site (www. forfeiture gov)
beginning on April 25, 2020 for thirty (30) consecutive days, through May 24, 2020, pursuant to
Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime Claims and Asset
Forfeiture Actions and proof of such publication was filed with the Clerk of the Court on July 7,
2020 (D.E. 48);

WHEREAS, thirty (30) days have expired since final publication of the Notice of
Forfeiture and no petitions or claims to contest the forfeiture of the Specific Property have been
filed;

WHEREAS, the Defendant is the only person and/or entity known by the
Government to have a potential interest in the Specific Property; and

WHEREAS, pursuant to Title 21, United States Code, Section 853(n)(7), the
United States shall have clear title to any forfeited property if no petitions for a hearing to contest
the forfeiture have been filed within thirty (30) days of final publication of notice of forfeiture as
set forth in Title 21, United States Code, Section 853(n)(2);

NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

1. All right, title and interest in the Specific Property is hereby forfeited and

vested in the United States of America, and shall be disposed of according to law.

2
Case 7:17-cr-00163-VB Document 51 Filed 07/08/20 Page 3 of 3
Case 7:17-cr-00163-VB Document 49-1 Filed 07/07/20 Page 3 of 3

2, Pursuant to Title 21, United States Code, Section 853(n)(7) the United
States of America shall and is hereby deemed to have clear title to the Specific Property.

3. The United States Marshals Service (or its designee) shall take possession
of the Specific Property and dispose of the same according to law, in accordance with Title 21,
United States Code, Section 853(h).

4, The Clerk of the Court shall forward four certified copies of this Final Order
of Forfeiture to Assistant United States Attorney Alexander Wilson, Co-Chief, Money Laundering
and Transnational Criminal Enterprises Unit, United States Attorney’s Office, Southern District
of New York, One St. Andrew’s Plaza, New York, New York 10007.

Dated: New York, New York
July 8, 2020

SO ORDERED:

uel

HONORABLE VINCENT L. BRICCETTI
UNITED STATES DISTRICT JUDGE

 
